







PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 13th day of September, 2016 (the “Effective Date”), by and between
Sunnyside Commons LLC, an Illinois limited liability company (the “Seller”), and
Resource Innovation Office OP, LP, a Delaware limited partnership or its nominee
(the “Purchaser”).


RECITALS:


A.    Seller is the owner of certain real property legally described in Exhibit
A attached hereto and commonly known as 1025 W. Sunnyside, Chicago, Illinois
(including, without limitation, all appurtenant rights such as the right, title
and interest of Seller in and to any alleys, and any easements, rights-of-way or
other interests in, on, under or to, any land, highway, street, road,
right-of-way or avenue, open or proposed, in, on, under, across, in front of,
and any of Seller’s rights to sewers, curbs, curb cuts, sidewalks, landscaping,
signage, mineral rights and water rights relating to such land, collectively,
the “Land”) and all buildings, fixtures and other improvements situated on the
Land, if any (collectively, the “Improvements”).


B.    Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Land and the Improvements, together with all of the other
property and interests of Seller described in Section 1 below, all in accordance
with and subject to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:


AGREEMENTS:
                
1.    AGREEMENT FOR PURCHASE AND SALE. Subject to and in accordance with the
terms and provisions of this Agreement, Seller agrees to sell and Purchaser
agrees to purchase the Land and Improvements, together with all of Seller’s
right, title and interest in the following: (a) the equipment, fixtures and
personal property located at, or used in connection with the ownership,
operation and maintenance of the Land or the Improvements (exclusive of any of
the foregoing owned by tenants under any Leases, as hereinafter defined),
specifically including, but not limited to, the enumerated equipment, fixtures
and personal property listed in Exhibit B attached hereto (collectively, the
“Personal Property”); (b) the Leases (as defined below), if any, and any
security and other deposits with respect thereto, together with such other
leases of the Improvements, if any, as may be made prior to Closing (as
hereinafter defined) in accordance with the terms of this Agreement; (c) the
Surviving Service Contracts (as defined below), if any; and (d) the intangible
rights in connection with the Land and the Improvements, if any, including,
without limitation, any rights under any licenses, permits, warranties, plans
and approvals relating to the Property (as defined below, but only to the extent
any such licenses, permits, plans and approvals are assignable), contract
rights, utility agreements or other rights related to the ownership of or use
and operation of the Property, and to the extent assignable, any goodwill,
telephone numbers, and other intellectual and intangible property used by Seller
in connection with the ownership, operation and maintenance of the Property (all
as more particularly described in the form of Assignment and Assumption
Agreement attached hereto as Exhibit G and collectively referred to herein as
the “Intangibles”). The Land, the Improvements, the Personal Property, the
Leases, the Surviving Service Contracts, and the Intangibles and other property
described above are collectively referred to herein as the “Property”.




1

--------------------------------------------------------------------------------





2.    PURCHASE PRICE. The purchase price for the Property (the “Purchase Price”)
shall be Seven Million Two Hundred Fifty Thousand and 00/100 DOLLARS
($7,250,000.00). Purchaser shall pay the Purchase Price to Seller at Closing by
immediately available funds, less a credit for the Earnest Money (which shall be
delivered to Seller at Closing); provided, however, that the Purchase Price
shall be adjusted to reflect the prorations between Purchaser and Seller set
forth in Section 10 below and elsewhere in the Agreement.


3.    EARNEST MONEY. Within three (3) business days after the Effective Date,
Purchaser shall deposit with Acquest Title Services, LLC located at 2800 W.
Higgins Road, Suite 180, Hoffman Estates, IL (the “Title Company”), as escrow
agent, the sum of One Hundred Thousand and 00/100 DOLLARS ($100,000.00) in good
funds as an earnest money deposit (the “Initial Earnest Money”). Upon expiration
of the Inspection Period (as defined below), provided that Purchaser has elected
to proceed with the purchase of the Property, Purchaser shall deposit an
additional sum of One Hundred Fifty Thousand and 00/100 DOLLARS ($150,000.00) in
good funds to be added to the Initial Earnest Money (collectively, the “Earnest
Money”). The Earnest Money shall be held and disbursed, including any interest
earned thereon, pursuant to the terms and provisions hereof and the parties
shall sign a customary, reasonably acceptable strict joint order escrow
agreement substantially in the form provided by the Title Company, as such may
be modified by the parties to coincide with the terms contained herein (the
“Escrow Agreement”). Purchaser shall be permitted to instruct the Title Company
to invest, at Purchaser’s sole expense, the Earnest Money in an interest-bearing
account or money market fund reasonably acceptable to Purchaser. All interest on
the Earnest Money shall accrue to Purchaser, except as otherwise expressly
provided herein. Whenever the Earnest Money is by the terms hereof to be
disbursed by the Title Company, Seller and Purchaser agree promptly to execute
and deliver such notice or notices as shall be necessary or, in the opinion of
the Title Company, appropriate to authorize the Title Company to make such
disbursement. Upon the expiration of the Inspection Period, if Purchaser does
not elect to terminate this Agreement, the Earnest Money shall be non-refundable
except in the event of a Seller default or as otherwise expressly provided
herein. If the transaction contemplated by this Agreement is consummated, the
Earnest Money shall be delivered to Seller and credited against the Purchase
Price at Closing.


4.    CLOSING. Subject to the terms and conditions of this Agreement, the
closing of the transaction contemplated by this Agreement (the “Closing”), shall
take place no later than the date that is thirty (30) days after the expiration
of the Inspection Period at the Title Company, or at such other time and place
to which the parties may mutually agree in writing; provided, however, that
Purchaser shall have a one (1) time right to extend the then scheduled Closing
for an additional thirty (30) days by (x) delivering written notice to Seller no
later than six (6) business Days prior to the then scheduled Closing, and (y)
depositing with the Title Company an additional One Hundred Fifty Thousand and
00/100 DOLLARS ($150,000.00), which shall be deemed part of the Earnest Money
for all purposes of this Agreement (such date being referred to herein as the
“Closing Date”). The Closing shall take place through an escrow established with
the Title Company. Neither party is required to be present at the actual
Closing. Upon the creation of such escrow, the transfer and conveyance of the
Property, payment of funds and delivery of all instruments and other documents
shall be made through the escrow in accordance with Purchaser’s or Seller’s
respective escrow instructions to the Title Company, as long as such
instructions are not in conflict with this Agreement. Actual recordation of the
transaction documents and issuance of the final Title Policy shall not occur
until after the purchase and sale hereunder has closed and funds have been
disbursed, with the Title Company bearing the risk for the “gap” between
disbursement and recordation (subject to delivery of a reasonable and customary
gap undertaking required from Seller and/or Purchaser by the Title Company). All
closing escrow costs shall be divided equally between Seller and Purchaser,
provided that any investment fees and any closing escrow costs that relate
solely to any acquisition loan obtained by Purchaser shall be borne solely by
Purchaser.




2

--------------------------------------------------------------------------------









5.    TITLE AND SURVEY.


(a)Conveyance of Title. Seller shall convey to Purchaser at Closing by special
warranty deed, conveying marketable and insurable title to the Property
(including, without limitation, fee simple title to the Land and Improvements)
subject only to current city, state and county ad valorem property taxes not yet
due and payable and all other exceptions on the Title Commitment (as defined
below), other than those exceptions objected to by Purchaser in accordance with
the terms of this Section (the “Permitted Exceptions”).


(b)Delivery of Title. Within five (5) days after the Effective Date, Seller
shall deliver to Purchaser, at Seller’s expense, a current title commitment for
a 2006 ALTA Owner’s Policy issued by the Title Company in the amount of the
Purchase Price, covering title to the Land and Improvements and showing title in
Seller, together with legible copies of each of the documents underlying the
title exceptions listed therein (collectively, the “Title Commitment”). At
Closing, the Title Company shall deliver to Purchaser the Owner’s Title
Insurance Policy that is to be issued pursuant to the Title Commitment (the
“Title Policy”) with


(c) extended coverage over the standard exceptions and with any endorsements to
the Title Policy (or to any lender’s policy required by Purchaser’s lender (the
“Lender”) (if any)) which Purchaser or Lender desires beyond extended coverage.
Seller shall pay for the premium for the Title Policy with extended coverage.
Purchaser shall pay the premium for any additional endorsements desired by
Purchaser (other than those endorsements Seller elects to purchase to cure any
title matters) as well as any Lender’s title policy and for any additional
endorsements to the Lender’s policy beyond the endorsements provided in the
Title Policy.


(d)Delivery of Survey. Within five (5) days after the Effective Date, Seller
shall deliver to Purchaser, at Seller’s expense, an as-built survey of the Land
and Improvements, prepared by a land surveyor licensed by the state in which the
Land is located and otherwise reasonably acceptable to Purchaser in accordance
with the 2016 Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys, jointly established and adopted by the American Land Title Association
and the National Society of Professional Surveyors, (the “Survey”).


(e)Examination of Title and Survey. On or before the expiration of the
Inspection Period, Purchaser shall furnish Seller with a written statement of
title and survey matters to which Purchaser objects (an “Objection Statement”).
All matters contained in the Title Commitment and the Survey to which Purchaser
does not so object shall be deemed to be Permitted Exceptions. Purchaser shall
also have the right to examine, or cause to be examined, title and survey to the
Property at any time or times after such initial title and survey examination
and prior to Closing and to furnish Seller with a written statement or
statements (a “Subsequent Objection Statement”) of any and all additional
matters, other than Permitted Exceptions, which affect the title to the Property
or the use thereof and which arise or first appear of record from and after the
effective date of the Title Commitment or which first appear on any subsequent
revision to the Survey, as applicable, and to which Purchaser objects.
Notwithstanding anything to the contrary contained herein, Purchaser is deemed
to have rejected, without any need for notice, all mortgages, attachments,
judgments, delinquent property taxes and assessments, other encumbrances or
liens that can be removed by the payment of a sum of money (“Monetary Liens”).
Seller shall have until five (5) business days after receipt of any Objection
Statement (or, with respect to any Subsequent Objection Statement, the earlier
to occur of three (3) business days after receipt of such Subsequent Objection
Statement, or the Closing Date, as applicable), to give notice to Purchaser as
to whether or not Seller will agree to correct all matters described in such
statement, except with respect to Monetary Liens, which Seller shall remove or
cure at Closing with the proceeds from the Purchase Price. If Seller does not
agree to correct all matters described in any Objection Statement or Subsequent
Objection Statement, then Purchaser, at its option exercised by written notice
to Seller provided within three (3) business days after receipt of Seller’s
response (with the Closing Date to be postponed, if necessary, to give the
benefit of the full three (3) business day period), may: (x) decline to purchase
the Property and terminate this Agreement, in which event Purchaser shall
receive a full refund of the Earnest Money and the parties hereto shall have no
further rights or obligations hereunder whatsoever, except for those


3

--------------------------------------------------------------------------------





rights and obligations that, by the express terms hereof, survive any
termination hereof; or (y) waive such matters and proceed to Closing with a
reduction in the Purchase Price only by such amounts that are of a definite and
ascertainable amount and can be so determined. Seller’s failure to respond to
any Objection Statement or Subsequent Objection Statement shall be deemed an
election by Seller not to correct the matters described therein. In the event
that Purchaser fails to provide Seller with such written election within said
period, Purchaser shall be deemed to have elected to terminate this Agreement as
provided in clause (x) above. Should Purchaser accept, by written waiver,
Seller’s interest in the Property subject to matters in addition to the
Permitted Exceptions, such acceptable matters shall thereafter be deemed to be
Permitted Exceptions.


6.    INSPECTION PERIOD.


(a)    Delivery of Property Information. On or before the date that is three (3)
business days after the Effective Date, Seller shall deliver to Purchaser, at no
cost to Purchaser, all documents or other information in the possession or
control of or readily available to Seller or its agents related to due diligence
of the Property (the “Property Information”), including, without limitation, the
following: (i) existing surveys (including site plans, maps and subdivision
plats, ALTA, boundary and topographic surveys of the Property); (ii) any and all
management, leasing or
other service contracts, equipment, labor contracts, or repair contracts, or
other agreements that are in force and effect and affect the Property or the
management, leasing, operation, repair, or maintenance thereof (a list of which
is attached hereto as Exhibit D) (the “Service Contracts”); (iii) Seller’s
existing title policy and underlying title documents; (iv) a current rent roll
and copies of all leases and related documents, as listed in Exhibit C attached
hereto, if any (each individually, a “Lease”, and collectively, the “Leases”);
(v) records relating to ownership and operation of the Property; (vi) plans and
specifications for the existing Improvements, if any; (vii) any existing
licenses for the operation of the Property and zoning information; (viii) all
third-party reports affecting the Property (including, but not limited to, phase
I and phase II environmental reports, boring logs and soil and geotechnical
reports, engineering, structural and roof reports); (ix) copies of real estate
and personal property tax statements for the Property for the current tax year
and last two (2) prior tax years; (x) copies of all utility bills (gas,
electric, water and sewer) relating to the Property for the immediately prior
twelve (12) month period; (xi) a listing of all pending or threatened litigation
against Seller or the management company with respect to claims regarding or
relating to the Property; (xii) copies of all warranties regarding the Property,
if any, in the possession of Seller or Seller’s management company; (xiii)
copies of all operating budgets for the current calendar year and last two (2)
calendar years, if any; (xiv) insurance certificates for Seller and schedule of
any pending insurance claims, if any; and (xv) and such other information as
Purchaser may reasonably request, including, but not limited to, those items set
forth on Exhibit I attached hereto.


(b)    Inspection by Purchaser. For the period of time from the Effective Date
through 5:00 p.m. Chicago time on September 26th, 2016 (the “Inspection
Period”), Purchaser and its agents shall have the right to (i) enter the
Property to examine the physical (both above and below ground), environmental
and other conditions of the same and conduct physical surveys, environmental
studies, engineering and geophysical feasibility tests of the Property
(including sampling) as Purchaser shall determine are reasonably necessary or
appropriate, provided that Seller shall have the right to have an agent or
representative of Seller present during any such inspections, (ii) to review
title and survey matters relating to the Property, and (iii) to perform other
reasonable due diligence to decide, in Purchaser’s sole discretion whether the
Property is satisfactory to both Purchaser and its Lender, if any. Seller hereby
agrees to cooperate in connection with Purchaser’s inspection of the Property
permitted hereunder, including, without limitation, making an on-site
representative of Seller available to assist with all of Purchaser’s or Lender’s
on-site inspections. Seller further agrees that Purchaser, its agents,
employees, representatives, or contractors shall be provided promptly, upon
written request, such information as shall be reasonably necessary to examine
the Property and the condition


4

--------------------------------------------------------------------------------











thereof and as shall be in the possession or control of or readily available to
Seller or Seller’s agents (including Seller’s property management company, if
any). Purchaser shall cause of all its inspections of the Property in a manner
that does not unreasonably disrupt Seller’s or, if applicable, any tenant’s use
or operation of the Property. Upon concluding any such surveys, tests or
investigations, at Purchaser’s sole cost, Purchaser shall return the Property to
the condition in which it existed immediately prior to such surveys, tests or
investigations having been conducted.
        
(c)    Purchaser’s Indemnification; Confidentiality. Purchaser hereby
indemnifies and agrees to hold Seller harmless from and against any loss or
damage arising from any and all persons or firms entering the Property on
Purchaser’s behalf and the claims of any and all persons or firms entering the
Property on Purchaser’s behalf, which indemnity shall survive the Closing or any
earlier termination hereof, provided that such indemnity shall not be applicable
to conditions merely discovered by Purchaser, but not originally caused by
Purchaser, its agents or employees, nor shall such indemnity extend to loss,
damage or claims caused by or arising out of any acts, omissions, negligence or
intentional misconduct of Seller, its agents, employees, tenants or invitees.
Purchaser shall keep all information confidential until after Closing, provided,
however, that Purchaser may disclose such information to any employees, agents,
attorneys, advisors and contractors of Purchaser involved in the inspection or
investigation of the Property conducted by Purchaser in accordance with the
provisions of this Agreement, or to any potential lenders or investors with whom
Purchaser may be dealing in connection with the purchase of the Property,
provided that Purchaser shall request that such parties abide by the foregoing
confidentiality restrictions. The foregoing restrictions do not apply to
information in the public domain as a result of lawful disclosure, or if
disclosure is required under applicable laws, including, without limitation,
governmental regulatory, disclosures, tax and reporting requirements.


(d)     Purchaser’s Election of Surviving Service Contracts. To the extent that
any Service Contract exists and is assignable, on or prior to the expiration of
the Inspection Period, Purchaser may deliver written notice to Seller
designating which Service Contracts, if any, Purchaser desires to assume, and if
Purchaser elects to
assume such Service Contracts, such shall be the “Surviving Service Contracts”
that are assigned to Purchaser at Closing (and if Purchaser fails to make such
election, Purchaser shall be deemed to not assume any such Service Contract).
The existing management contract and any existing leasing or brokerage agreement
for the Property shall be terminated at Closing and in no event shall such
contracts be a Surviving Service Contract. Seller shall be responsible for any
costs in connection with termination of any Service Contracts or assignment of
the Surviving Service Contracts.


(e)    Purchaser’s Termination Right. Purchaser, in its sole and absolute
discretion, for any reason or no reason, may terminate this Agreement in writing
delivered to Seller at or before the expiration of the Inspection Period and
receive a return of all Earnest Money, whereupon the parties hereto shall have
no further rights or obligations hereunder whatsoever, except for those rights
and obligations that, by the express terms hereof, survive any termination
hereof. Except as otherwise set forth herein, Purchaser shall be deemed to have
elected to not terminate this Agreement unless, prior to the expiration of the
Inspection Period, Purchaser shall have given a written notice to Seller that
Purchaser has elected to terminate the Agreement, which notice may be delivered
by email or facsimile, followed by a hard copy sent by an overnight carrier for
next day delivery.


7.    Representations and Warranties.     Seller hereby warrants and represents
to Purchaser as follows with respect to the Property:




5

--------------------------------------------------------------------------------





(a)    Authority. Seller is duly organized, validly existing and in good
standing under the laws of the State of its formation and is qualified to do
business in the State in which the Land is located. Seller has the right, power
and authority to (i) execute, deliver and perform this Agreement and all
agreements and documents contemplated hereby and (ii) to convey the Property in
accordance with the terms and conditions of this Agreement. This Agreement and
all documents to be executed by Seller and delivered to Purchaser hereunder
constitutes the legal, valid and binding obligation of Seller enforceable in
accordance with its terms and do not or will not contravene any provision of
Seller’s organizational documents or any existing laws and regulations
applicable to Seller or the Property and do not and will not conflict with or
result in a violation of any agreements, instrument, order, writ, judgment or
decree to which Seller is a party or is subject or which governs or impacts the
Property. To Seller’s knowledge, no order, permission, consent, approval,
license, authorization, registration or validation of, or filing with, or
exemption by, any governmental agency, commission, board or public authority is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement by Seller. The individual(s)
executing this Agreement on behalf of Seller is/are duly authorized to execute,
deliver and perform this Agreement on behalf of Seller and to bind Seller.


(b)    Ownership of Property. Seller has fee simple title to the Land and
Improvements and good and marketable title to the Personal Property, Leases,
Service Contracts, and Intangibles, if any, and no person or entity has any
right of first refusal, option or similar rights to acquire any interest in the
Property or any part thereof.


(c)    Obligations under Property Agreements. (i) the obligations of Seller or
the Property with regard to any applicable covenants, easements and restrictions
against the Property have been and are being performed in a proper and timely
manner, (ii) Seller is not currently in default under any agreement, order,
judgment or decree relating to the Property, nor, to Seller’s knowledge, is any
other party to such agreement relating to the Property in default, (iii) to
Seller’s knowledge, no conditions or circumstances exist which, with the giving
of notice or passage of time, or both, would constitute a default or breach with
respect to any of the foregoing in (i) and (ii), and (iv) all amounts due and
payable under such agreements have been paid.


(d)    Leases. A true, complete and accurate list of all of the Leases is set
forth in Exhibit C hereof; to the extent in existence, Seller has delivered to
Purchaser true, complete and accurate copies of such Leases; and except as
disclosed on Exhibit C hereof, there are no existing Leases (whether oral or
written), options, tenancies, licenses or any other claims of possession
affecting the Property. No breach, default or an event of default by either
Seller or tenant exists under any Lease and no conditions or circumstances exist
which, with the giving of notice or
5
passage of time, or both, would constitute a default, an event of default or a
breach by Seller or any tenant under any Lease.


(e)    Service Contracts; Leasing Commissions. A true, complete and accurate
list of all of the Service Contracts is set forth in Exhibit D hereof; Seller
has delivered to Purchaser true, complete and accurate copies of such Service
Contracts; there are no contracts or agreements, written or oral, affecting the
operation of the Property (including without limitation management, maintenance,
service, supply, purchase, consulting, advertising, promotion, public relations
and construction contracts, agreements, commitments, guarantees and warranties),
which will survive Closing and be binding upon the Property, Purchaser or its
assignee, except the Surviving Service Contracts, all such Surviving Service
Contracts are in full force and effect in accordance with their respective
provisions; and Seller has no knowledge of, and has received no notice of, any
default, or claim of default, on the part of any party to any Service Contract.
There are no brokerage, leasing commission, finder’s or similar agreements
affecting the Property nor is Seller liable for, nor is the Property subject to
any lien rights relating to any brokerage or leasing commissions, finder’s fees
or similar fees with respect to the Property, other than those listed on Exhibit
D, it being agreed that Purchaser is not assuming any leasing commission or
brokerage agreement or any obligation to pay the broker under same any fees
currently due or to become due in connection with the Leases (which obligation,
if any, shall remain with Seller unless such amount are credited to Purchaser at
Closing), other than as set forth in Section 15 hereof.




6

--------------------------------------------------------------------------------





(f)    No Other Agreements. Other than the Service Contracts, the Permitted
Exceptions, the Leases, and this Agreement, there are no other agreements or
instruments in force or effect that grant to any person whomsoever or any entity
whatsoever (i) any right or option to purchase the Property or (ii) any rights
relating to the use, operation, management, maintenance, or repair of all or any
part of the Property which would extend beyond the Closing.


(g)    No Litigation. There is no pending litigation, proceeding or dispute and,
to Seller’s knowledge, no threatened litigation, proceeding or dispute, against
Seller with respect to the Property or against the Property or with respect
thereto; nor has Seller received any notice of any violations of law, municipal
or county ordinances, or other legal requirements with respect to the Property
(or any part thereof) or with respect to the use, occupancy, or construction
thereof. In the event Seller receives notice of any such violations affecting
the Property prior to the Closing, Seller shall promptly notify Purchaser
thereof.


(h)    No Condemnation. Seller has received no written notice of any action or
proceeding pending or instituted for condemnation or other taking of all or any
part of the Property by voluntary disposition or statutory proceeding, nor to
Seller’s knowledge does any such action or proceeding exist.


(i)    Foreign Person. Seller is not a “foreign person” as that term is defined
in the Internal Revenue Code of 1986, as amended, and the regulations
promulgated pursuant thereto.


(j)    Notices of Violation. Seller has not received notice (i) concerning the
widening, change or grade or limitation on use of streets abutting the same or
concerning any special taxes or assessments levied or to be levied against the
Property or any part thereof or (ii) from any insurance company or bonding
company of any defects or inadequacies in the Property or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges therefor or of any termination
or threatened termination of any policy of insurance or bond. Seller has no
knowledge that all or any portion of the Property is in violation of any
applicable federal, state or local environmental law, rule or regulation, or
that any substance or material now or hereafter defined, listed or designated as
hazardous, toxic, a pollutant, waste or otherwise harmful to human health or the
environment under any applicable law, statute, rule, regulation or ordinance
(collectively, “Hazardous Materials”) exist on or at the Property.


(k)    Insurance. Seller maintains with a company of recognized financial
responsibility licensed to do business in the State of Illinois an all risk
replacement cost insurance policy or policies insuring against loss or damage to
the Improvements and Personal Property (if any) owned by Seller or for which
Seller has a responsibility to insure, by fire and such other casualties as are
customarily included in all risk insurance. There is no pending or


outstanding claims under any insurance policies covering the Property.


(l)    No Management Contracts, Employment Contracts, Unions, Pension Plans.
Seller has not entered into any management contracts (except the existing
property management contract for the Property, if any, which will be terminated
at Closing), employment contracts or labor union contracts and has not
established any retirement, pension or profit sharing plans relating to the
operation or maintenance of the Property which shall survive the time of Closing
or for which Purchaser shall have any liability or obligation. Purchaser is not
required to continue the employment of any employees of Seller or any property
manager after the Closing Date and Seller or its property manager shall be
responsible for any costs associated with the termination of any employees at
the Property employed either by Seller’s property manager or otherwise.




7

--------------------------------------------------------------------------------









(m)    Taxes. At Closing, Seller will have paid all taxes, assessments, and
other governmental charges imposed by law upon the Property or Seller, or those
arising in connection with this sale, which are due and payable on or before
Closing.


(n)    Condition of the Property. At Closing, the Property shall be in
substantially the same condition as at the expiration of the Inspection Period,
damage by casualty and reasonable wear and tear excepted.
(o)    Rent Roll. As of the Effective Date, the rent roll attached hereto as
Exhibit K, is true, correct and complete in all material respects.


(p)    Hazardous Materials. To Seller’s knowledge, (i) there are no underground
storage tanks on the Property; (ii) no underground storage tanks have been
removed from the Property during Seller’s ownership of the Property; (iii) no
enforcement, cleanup, removal or other governmental or regulatory actions are
threatened or pending against Seller, the Property or any land immediately
adjacent to the Property; and (iv) no claims have been made by any third party
or other person with respect to the Property relating to damage, contribution,
cost recovery, compensation, loss or injury resulting from Hazardous Materials.


SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OTHER THAN
AS EXPRESSLY SET FORTH IN THIS AGREEMENT. PURCHASER HEREBY ACKNOWLEDGES THAT
EXCEPT AS EXPRESSLY REPRESENTED AND WARRANTED ABOVE, PURCHASER IS BUYING THE
PROPERTY IN ITS “AS IS” CONDITION, WITH ALL FAULTS AND DEFECTS. WITHOUT LIMITING
THE FOREGOING IN ANY WAY, PURCHASER HEREBY ACKNOWLEDGES THAT SELLER HAS MADE NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND SELLER HEREBY DISCLAIMS ANY AND ALL SUCH WARRANTIES.


At Closing, Seller shall represent and warrant to Purchaser by delivering to
Purchaser a certificate (the “Seller’s Representation Certificate”) certifying
that all representations and warranties of Seller in this Agreement remain true,
correct and complete in all material respects as of the Closing Date. Purchaser
may terminate this Agreement and receive the Earnest Money if Seller fails to
deliver Seller’s Representation Certificate at Closing without any material
exception or qualification, except as to exceptions or qualifications which are
permitted or contemplated pursuant to Section 8 hereof.


The representations and warranties of Seller under this Agreement shall survive
for a period of six (6) months following the Closing Date (such period, the
“Survival Period”). Unless Seller receives from Purchaser, prior to the
expiration of the Survival Period, written notice of any claims that Purchaser
intends to make against Seller in respect of any of representations and
warranties made by Seller under this Agreement, upon the expiration of the
Survival Period, Purchaser shall automatically forfeit and waive any and all
rights to raise, make or pursue any and all claims against Seller in respect of
any representation and warranty made under this Agreement and any agreement,
instrument or document executed, issued or delivered in connection with this
Agreement. With respect to any claim properly made by Purchaser prior to the
expiration of the Survival Period, Purchaser agrees to first seek recovery under
any insurance policies, Service Contracts and Leases prior to seeking recovery
from Seller; provided, however, that if recovery under any insurance policies,
Service Contracts or Leases is not obtained within ninety (90) days of
Purchaser’s giving the
notice set forth above, despite Purchaser using diligent efforts to obtain such
recovery, then Purchaser may pursue its remedies under this Section. Seller
shall not be liable to Purchaser if Purchaser’s claim is satisfied from such
insurance policies, Service Contracts or Leases. In no event shall Seller’s
aggregate liability to Purchaser for breach of any representation or warranty of
Seller in this Agreement or the Seller’s Representation Certificate to be
delivered by Seller at Closing exceed the total aggregate amount of Four Hundred
Thousand and 00/100 DOLLARS ($400,000).




8

--------------------------------------------------------------------------------











8.    Seller’s Additional Covenants. From and after the expiration of the
Inspection Period, provided Purchaser has elected to proceed with the terms of
this Agreement, and until the date and time of Closing, Seller does hereby
further covenant and agree as follows:


(a)    Governmental Compliance. Seller shall, at Seller’s expense, use
commercially reasonable efforts to comply with all applicable laws and the
requirements of all orders and directives of any governmental authority, or
agency or instrumentality thereof, having jurisdiction over the Property or the
use or occupancy thereof, and with any direction pursuant to law, or any public
officer or officers that shall impose any duty upon Seller with respect to the
Property or the use, occupancy, or control thereof, the conduct of any business
therein, or the construction thereof or of any alterations thereto (such laws,
orders, directives, directions, duties or other such requirements are
collectively, the “Compliance Laws”). In the event that, at any time prior to
Closing, Seller receives written notice from any government authority, agency or
instrumentality having jurisdiction over the Property or the use or occupation
thereof that Seller or the Property is in violation, breach or noncompliance
with any Compliance Laws, Seller shall, at Seller’s expense, cause Seller and
the Property to become in compliance with such Compliance Laws.


(b)    Maintenance. Seller shall (i) maintain and operate the Property, at its
expense, in substantially the same manner as Seller has maintained and operated
it prior to the Effective Date of this Agreement and shall deliver the Property
to Purchaser at Closing in the same condition as on the Effective Date hereof,
normal wear and tear and casualty excepted, and (ii) make all payments and
perform all other obligations of Seller as and when required by all agreements,
Service Contracts and loan documents affecting, related to, or encumbering the
Property.


(c)    Hazardous Waste. In the event Seller shall receive written notice of any
contemplated or threatened action or investigation regarding any of the matters
set forth in Section 7(p) with respect to environmental matters or in the event
that either Seller or Purchaser shall become aware of any present matters which
may cause any of the representations or warranties set forth in Section 7(p)
with respect to environmental matters to be or become false, inaccurate or
misleading in a material manner (whether or not Seller had knowledge thereof),
Purchaser shall have the right, by delivering written notice to Seller within
five (5) days after notice from Seller detailing such contemplated or threatened
action or investigation or such present matter (with the Closing Date to be
postponed, if necessary, to give both parties the benefit of the full five (5)
day period) to elect either to (i) terminate this Agreement and all of its
obligations under this Agreement, whereupon all of the Earnest Money shall be
returned to Purchaser and this Agreement shall become null and void and no party
shall have any further right, duty or obligation under this Agreement; or (ii)
consummate the purchase of the Property without any credit against the Purchase
Price.


(d)    Insurance. Seller shall, at its expense, continue to keep in existence
(or cause to be kept in existence) all fire and extended coverage insurance
policies, and all public liability insurance policies, which are in existence as
of the Effective Date with respect to the Property. All risk of loss in and to
the Property shall remain vested in Seller until the Closing.


(e)    Leases. Seller will not, without Purchaser’s written consent (which
consent shall not be unreasonably withheld prior to the expiration of the
Inspection Period and which consent is in Purchaser’s sole and absolute
discretion after the expiration of the Inspection Period), (i) enter into any
new Lease (whether oral or written); (ii) amend, extend, renew or otherwise
modify (whether verbally or in writing) any existing Lease; (iii) waive any
default under or surrender (or permit the surrender of) any Lease; (iv) enter
into any agreement which grants any concession with respect to any Lease or
which compromises, discounts or otherwise reduces the rent called for under any
Lease; (v) alter, modify or change the terms of any Lease guaranty, or any
security of any Lease, or cancel or terminate any such guaranty, or release or
reduce any such security; or (vi) consent to any assignment of or subleasing
under any Lease. No rent has been or will be paid by any person in possession of
any portion of the Property for more than one month in advance.








9

--------------------------------------------------------------------------------









(f)    Service Contracts. Except in respect of any Service Contract that shall
be terminated or is terminable upon the Closing without payment or penalty by
Purchaser, Seller shall not modify or amend any Service Contract or enter into
any new service contract for the Property, without the prior written consent of
Purchaser.


(g)    Marketing; Other Agreements. Seller shall cease all efforts to market the
Property either directly or through agents and, as part thereof, Seller shall
not advertise the Property for sale or negotiate or discuss offers from another
person or entity for the purchase of the Property, Seller shall not entertain or
solicit bids with respect to the sale of the Property, or enter into any
agreement with respect to the sale of the Property. Except as permitted herein,
Seller shall not enter into any transaction with respect to or affecting the
Property, which would affect or bind Purchaser following the Closing Date, nor
shall Seller sell encumber or grant any interest in the Property, or any part
thereof, in any form or manner whatsoever or otherwise perform or permit any act
that would prevent Seller’s full performance of its obligations hereunder.


(h)    Cooperation with Purchaser. Seller shall permit Purchaser and its agents,
during normal business hours (or such other times as Purchaser may reasonably
request), to enter onto the Property for the purpose of making inspections of
the Property, including, without limitation, such inspections as Purchaser shall
deem desirable in order to ascertain the truth and accuracy of any
representations contained herein and shall grant Purchaser and its agents access
to any records, books and agreements concerning the Property within Seller’s
possession or control and maintain such records, books and accounts in Seller’s
ordinary manner consistent with past practice.


(i)    Capital Projects. Except as may be required of Seller to comply with the
terms of this Agreement, including, without limitation, Section 8(b) hereof, or
the Leases, Seller shall not, without Purchaser’s prior written consent, make
any alterations, changes or other modifications to the Property or commit to or
undertake any capital projects or similar transactions.


(j)    Bulk Sales. As soon as reasonably practical after the Effective Date,
Seller shall request and shall use good faith, diligent efforts to obtain (a) a
release letter issued by the Illinois Department of Revenue showing that Seller
has no liability for the payment of any assessed but unpaid tax, penalty or
interest due under the Illinois Income Tax Act, 35 ILCS 120/5j et. seq. and any
tax, penalty or interest due under the Retailer’s Occupation Tax Act 35 ILCS
5/902 et. seq. (the “State Bulk Sales Acts”); and (b) a release letter from the
Cook County Department of Revenue showing that Seller has no liability for the
payment of any unpaid tax, penalty or interest due under Section 34-77 of the
Code of Ordinances of Cook County, Illinois (the “County Bulk Sales Ordinance”).


10

--------------------------------------------------------------------------------









9.    DELIVERY OF CLOSING DOCUMENTS.


(a)    Seller’s Deposits. Seller shall deliver to Purchaser (or the Title
Company, as applicable) at Closing the following documents (all of which shall
be duly executed and acknowledged where required) and all in form and substance
reasonably acceptable to Purchaser and the Title Company (which shall be a
condition precedent to Purchaser’s obligation to close the transaction
contemplated by this Agreement):


(i)a recordable special warranty deed in the form attached hereto as Exhibit E
(the “Deed”), subject only to the Permitted Exceptions, together with a water
certification, if required in order to record the Deed;


(ii)a Bill of Sale, in the form of Exhibit F attached hereto;


(iii)two counterparts of an Assignment and Assumption Agreement, in the form of
Exhibit G attached hereto (“Assignment and Assumption”);


(iv)an affidavit of title in customary form;


(v)an ALTA Statement and GAP Undertaking, and such other certificates,
affidavits, lien waivers, and statements as are required by the Title Company or
applicable law as condition of issuing the Title Policy (and Lender’s Policy, if
applicable);


(vi)Seller’s counterpart (which may be a PDF) of the closing statement prepared
by the Title Company that reflects the prorations agreed to between the parties
(the “Closing Statement”);


(vii)a certification of non-foreign status as required to comply with Section
1445 of the Internal Revenue Code, as amended;


(viii)evidence of Seller’s existence and authority of Seller and the persons
signing on behalf of Seller;


(ix)Seller’s counterpart to any transfer tax declaration required to be filed in
connection with the recording of the Deed (“Tax Declarations”);


(x)a commission statement from the Broker (defined below);


(xi)Seller’s Representation Certificate;


(xii)a notice from Seller to the service provider under each Surviving Service
Contract, if any, of the sale of the Property to Purchaser in respect of each
Surviving Service Contract;


(xiii)a notice from Seller to tenants under the Leases, if any, advising the
tenants of the sale of the Property to Purchaser and providing Purchaser’s
contact information for notices and the payment of rent;


(xiv)Evidence satisfactory to Purchaser that any Service Contract that is not a
Surviving Service Contract has been terminated, and that the property manager,
if any, and any brokers have been paid all commissions or fees due or to become
due;
(xv)the releases described in Section 8(j) above, or in the event that one or
more of the releases is not available, an indemnity from Seller, in form and
substance reasonably acceptable to Purchaser, covering all liabilities under the
State Bulk Sales Acts or the County Bulk Sales Ordinance, as applicable,
relating to the Property;




11

--------------------------------------------------------------------------------







(xvi)the Tenant Estoppels and SNDAs as described in Section 11 hereof;


(xvii)a fully-executed copy of that certain Lease by and between Seller and
Flats LLC for Unit 300 at the Property (the “Flats Lease:”), which Flats Lease
shall be on the same terms as the terms provided in that certain Lease by and
between Seller and Howard Brown Health Center, an Illinois not-for-profit
corporation, dated April 19, 2016.
(xviii)all keys and access cards to, and all pin numbers, access codes and
combinations to locks and other security devices located at the Property;


(xix)all original documentation relating to the Intangibles (i.e. original
licenses, permits, authorizations and approval issued for or with respect to the
Property to the extent in Seller’s possession or control) and originals of all
of the Surviving Service Contracts and originals (or copies if originals are not
available) of the other materials delivered pursuant to Section 6(a), any
consents that are required to assign the Surviving Service Contracts and
Intangibles to Purchaser or otherwise consummate the transaction contemplated by
this Agreement; and originals (or copies if originals are not available) of all
files and records relating to the Property;


(xx)such other instruments and documents as may be reasonably necessary or
appropriate to consummate the Closing.


(b)    Purchaser’s Deposits. Purchaser shall deliver to Seller (or the Title
Company, as applicable) at Closing the following (all of which shall be duly
executed and acknowledged where required), all in form and substance reasonably
acceptable to Seller and the Title Company (which shall be a condition precedent
to Seller’s obligation to close the transaction contemplated by this Agreement):


(i)     the Purchase Price to be paid in immediately available funds (as
adjusted in accordance with the provisions of this Agreement);


(ii)    two (2) counterparts of the Assignment and Assumption;


(iii)     two (2) counterparts of the Closing Statement;


(iv)     counterparts of the Tax Declarations; and


(v)     such other instruments and documents as may be reasonably necessary to
consummate the Closing or to issue the Title Policy (or Lender’s Policy, if
applicable).


    
10.    PRORATIONS AND CLOSING COSTS.


(a)    Prorations. The following items shall be prorated between Seller and
Purchaser as of midnight of the day immediately preceding the Closing Date (as
defined below) (with Purchaser being charged or credited for the Closing Date,
as applicable):




(i)
There shall be no proration of the 2016 real estate taxes (due in 2017),
Purchaser shall be responsible to pay those real estate taxes and assessments.

(ii)
Any real estate taxes or assessments which are unpaid for any years prior to
2016, shall be paid by Seller at or before Closing in order for Seller to convey
insurable and marketable title as referenced in Section 5(a) above.



(ii)    All charges for gas, electricity, sewer, trash, telephone, water and
other utilities serving the Property, which are not metered to a tenant or
otherwise paid or payable by a tenant, shall be prorated between Purchaser and
Seller as of the Closing. If possible, the meters for all utilities shall be
read and


12

--------------------------------------------------------------------------------





terminated as of midnight of the day prior to Closing whereupon Seller shall be
responsible for and shall pay for all such charges first accruing or relating to
the period prior to the Closing Date and shall indemnify Purchaser and hold
Purchaser harmless from and against any and all losses, costs, expenses, charges
and liabilities (including, without limitation, court costs and attorneys’ and
accountants’ fees) arising out of or connected to any failure of Seller so to
pay such utility charges. Purchaser shall pay for all such charges accruing or
relating to the period from and after the Closing Date and shall indemnify
Seller and hold Seller harmless from and against any and all losses, costs,
expenses, charges and liabilities (including, without limitation, court costs
and attorneys’ and accountants’ fees) arising out of or connected to any failure
of Purchaser so to pay such utility charges;


(iii)    Both paid and unpaid charges under the Surviving Service Contracts (if
any).


(iv)    All rents and other sums receivable from tenants of the Property, which
were earned and attributable to the period prior to the Closing Date, will be
retained by Seller to the extent that such rents have been collected on or
before the Closing Date. Rents earned and attributable to the period beginning
on the Closing Date and thereafter will be paid to Purchaser by the tenants, or
credited to Purchaser at Closing (if such rents are received by Seller prior to
the Closing Date). All payments from tenants, on account of rent or otherwise,
received by Seller after the Closing Date, whether attributable to the period
prior to or after the Closing Date, shall be deemed to be held in trust by
Seller for Purchaser and shall be promptly delivered to Purchaser by Seller for
application as provided in this Section. All payments from tenants, on account
of rent or otherwise, received after the Closing Date by Purchaser or Seller
pursuant to the immediately preceding sentence, shall be applied first to rent
or other sums due under the Leases attributable to the period beginning on the
Closing Date and continuing thereafter, and then to payment to Seller on account
of rents which were earned and attributable to the period prior to the Closing
Date but which have not been paid when due and only to the extent such
delinquency is identified in the Seller’s Rent Roll delivered to Purchaser at
Closing (“Delinquent Rentals”); provided that in no event shall Purchaser be
obligated to make any such payment to Seller on account of Delinquent Rentals
which are received by Purchaser on or after the date which is twelve (12) months
after the Closing Date, and Purchaser shall be entitled to retain all such
amounts. It is hereby agreed that any costs incurred by Purchaser in collection
of Delinquent Rentals shall be retained by or paid to Purchaser prior to the
payment to Seller on account of Delinquent Rentals. Purchaser shall have no
obligation to collect or attempt to collect Delinquent Rentals or enforce any
Leases on account of Delinquent Rentals. Seller shall have no right to enforce
Leases or collect Delinquent Rentals on or after the Closing Date without the
prior written consent of Purchaser, which may be withheld in Purchaser’s sole
discretion, and any such permitted enforcement or collection effort shall be at
Seller’s sole expense. In no event shall Seller’s enforcement include any
forcible detainer, eviction or other possessory action.


(v)    Seller will deliver to Purchaser in cash, as a credit against the
Purchase Price or as an adjustment to the prorations provided for elsewhere in
this Section, as appropriate, an amount equal to all cash deposits (including
without limitation security, operating expense and tax deposits together with
interest thereon pursuant to the applicable Lease or law) made by tenants under
the Leases which have not been applied by Seller pursuant to the Leases and as
permitted by this Agreement.


(vi)    All amounts payable, owing or incurred in connection with the Property
under the Leases shall be prorated as of the Closing Date. All sums due for such
accounts payable which are attributable to the period prior to the Closing Date
will be paid by Seller, or if Seller has not received the bill or invoice
therefor, or has received but not paid such bill or invoice, prior to the
Closing Date, at Purchaser’s election, Purchaser will either (i) furnish to
Seller such bills or invoices received after the Closing Date for payment by
Seller (and Seller shall pay all other such bills or invoices received but not
paid prior to Closing) and Purchaser will have no further obligation with
respect thereto, or (ii)  pay such bill or invoice on behalf of Seller and be
entitled to reimbursement thereof by Seller on demand.


(vii)    Unless expressly provided otherwise herein, such other items that are
customary prorated in a purchase and sale of the type contemplated hereunder
shall be prorated as of midnight of the day immediately preceding the Closing;


13

--------------------------------------------------------------------------------













(b)    Pre-Closing and Post-Closing Expense Indemnification. Purchaser and
Seller intend that Seller will receive the benefit of all income and will pay
all expenses of the Property until midnight of the day immediately preceding the
Closing Date, and Purchaser will receive the benefit of all income and will pay
all expenses of the Property commencing on and after the Closing Date, except in
each case as otherwise set forth in this Section. If Purchaser receives any bill
or invoice which relates to periods prior to the Closing Date, Purchaser will
refer such bill or invoice to Seller and Seller shall pay, promptly upon
receipt, such a portion of the bill or invoice as relates to the period prior to
the Closing Date for which it is responsible. Seller shall indemnify Purchaser
and hold Purchaser harmless from and against any and all losses, costs,
expenses, charges and liabilities (including, without limitation, court costs
and attorneys’ and accountants’ fees) arising out of or connected to any failure
of Seller so to pay any bill or invoice referred in the immediately preceding
sentence. If Seller receives any bill or invoice which relates to periods
commencing on or after the Closing Date, Seller will refer such bill or invoice
to Purchaser and Purchaser shall pay, promptly upon receipt, such a portion of
the bill or invoice as relates to the period commencing on or after the Closing
Date for which it is responsible. Purchaser shall indemnify Seller and hold
Seller harmless from and against any and all losses, costs, expenses, charges
and liabilities (including, without limitation, court costs and attorneys’ and
accountants’ fees) arising out of or connected to any failure of Purchaser so to
pay any bill or invoice referred in the immediately preceding sentence.


(c)    Closing Costs. At Closing, Seller and Purchaser shall pay their own
respective costs incurred with respect to the consummation of the purchase and
sale of the Property as contemplated herein, including, without limitation,
attorneys’ fees. Notwithstanding the foregoing, it is expressly agreed that (a)
Seller shall pay (i) one half of the closing and/or escrow fees (including,
without limitation, one half of the Earnest Money escrow fee, if any), (ii) the
costs of releasing or otherwise discharging any mortgage, lien or other security
interests encumbering the Property, (iii) the cost of the State of Illinois
transfer taxes and any and all county deed or transfer taxes, and (iv) any other
closing costs in connection herewith that are not expressly listed as Purchaser
costs; and the Purchaser shall pay (i) one half of the closing and/or escrow
fees (including, without limitation, one half of the Earnest Money escrow fee,
if any) and (ii) the cost of recording the Deed. The costs of any local deed or
transfer taxes shall be allocated between Seller and Purchaser as provided in
the applicable ordinance. The costs of title insurance and Survey shall be borne
in the manner specified under Section 5 of this Agreement.


(d)    Lease Expenses. At Closing, (a) Purchaser and Seller shall prorate any
and all Lease Expenses (as hereinafter defined) paid or incurred by Seller prior
to Closing arising out of or in connection with any new Lease or modifications
of any Lease entered into between the Effective Date and Closing; and (b) Seller
shall give Purchaser a credit for any and all unpaid and due and owing Lease
Expenses owed to or for the benefit of tenants of the Property with respect to
Leases as in effect on the Effective Date. For purposes of determining
Purchaser’s and Seller’s pro rata share of the amounts to be prorated pursuant
to clause (a), such Lease Expenses shall be amortized over the full term of the
subject Lease or modification, as the case may be, and apportioned between
Purchaser and Seller as of midnight on the Closing Date based upon the
proportion of the affected term of the applicable lease or modification that
falls within each of Purchaser’s and Seller’s period of ownership of the
Property. “Lease Expenses” shall mean, collectively, any and all costs, expenses
and fees paid or incurred by Seller prior to Closing in connection with any
Lease or modification thereof as set forth on Exhibit J, including, without
limitation, (i) brokerage commissions, (ii) expenses incurred for improvements
to the premises, (iii) legal fees, (iv) free rent, rent abatements, or rent
concessions, and (v) expenses incurred to satisfy or terminate the obligations
of a tenant under another lease.


(e)    Survival. The provisions of this Section 10 shall survive the Closing.


11.    PURCHASER’S CONTINGENCIES. Purchaser’s obligations under this Agreement
are expressly contingent on the following: (a) all of Seller’s representations
and warranties shall be true and correct as of the Closing Date in all material
respects, (b) Seller shall have complied with all terms and conditions of this
Agreement, (c) the Property shall be in substantially the same condition as at
the expiration of the Inspection Period, damage by casualty and reasonable wear
and tear excepted, (d) Seller shall have delivered to Purchaser prior to Closing
estoppel certificates


14

--------------------------------------------------------------------------------





acceptable to Purchaser in the form of Exhibit H attached hereto consisting of
100% of the leased rentable square footage of the Property (collectively, the
“Estoppel Threshold”) and dated no earlier than thirty (30) days prior to the
Closing (the “Tenant Estoppels”), (e) Seller shall have delivered to Purchaser
prior to Closing subordination, nondisturbance and attornment agreements
(“SNDAs”) from each Tenant of the Property from which a Tenant Estoppel is
required pursuant to this Agreement being in a form reasonably satisfactory to
Purchaser and its lender(s), and (f) at Closing, the Title Company shall have
delivered the Title Policy or irrevocably committed itself in writing to deliver
it (collectively, “Purchaser’s Contingencies”). If Purchaser’s Contingencies as
defined above or otherwise expressly provided for in this Agreement are not
fully satisfied, Purchaser shall have the right to terminate this Agreement by
written notice to Seller in which case neither party hereto shall have any
further rights or obligations under this Agreement whatsoever, except for such
rights and obligations that, by the express terms hereof, survive any
termination of this Agreement. If Purchaser shall terminate this Agreement as
provided in the preceding sentence, then Purchaser shall be entitled hereunder
to receive from the Title Company a refund of all of the Earnest Money.


12.    DEFAULT.


(a)    Purchaser’s Default. If the Closing fails to occur because of the
Purchaser’s default through no fault of Seller (other than as a result of
Purchaser’s permitted termination of this Agreement), then Seller shall be
entitled to terminate this Agreement and the Title Company shall disburse the
Earnest Money (including all interest accrued thereon) to Seller, and Seller
shall be entitled, as its sole and exclusive remedy hereunder, to retain said
Earnest Money (including all interest accrued thereon) as full liquidated
damages for such default, whereupon this Agreement shall become null and void
and of no further force or effect, except for such provisions hereof that, by
the express terms hereof, survive any termination of this Agreement. It is
hereby agreed that Seller’s damages in the event of a default by Purchaser
hereunder are uncertain and impossible to ascertain, and that the Earnest Money
constitutes a reasonable liquidation of such damages and is intended not as a
penalty, but as full liquidated damages.


(b)    Seller’s Default. In the event Seller defaults in any of its obligations
under this Agreement (including, without limitation, if Seller’s representations
and warranties set forth in this Agreement shall not be true and correct in all
material respects on the Effective Date and as of the Closing Date or if Seller
fails to satisfy Purchaser’s Contingencies, with the exception of Tenant
Estoppels and SNDAs as discussed below, and such failure was within Seller’s
exclusive control), then Purchaser shall have the right to either (i) pursue
specific performance of this Agreement (and recover Purchaser’s reasonable
attorneys’ fees and costs in connection with Purchaser’s specific performance
action); or (ii) receive all of the Earnest Money back, and terminate this
Agreement without further liability to the Seller. Anything to the contrary set
forth in this Agreement notwithstanding, in the event Seller is unable to
deliver Tenant Estoppels or SNDAs before Closing, then Purchaser shall have the
right to either (i) waive Seller’s obligation to deliver Tenant Estoppels or
SNDAs and proceed to Closing without a reduction in the Purchase Price; or (ii)
receive all of the Earnest Money back, and terminate this Agreement without
further liability to the Seller.


13.    CONDEMNATION OR DESTRUCTION.
    
(a)    Condemnation. If, prior to the Closing Date, all or any part of the
Property is taken by condemnation or a conveyance in lieu thereof, or if notice
of a condemnation proceeding or a process for conveyance in lieu thereof with
respect to the Property is received by Seller (a copy of which notice shall be
promptly delivered by Seller to Purchaser), Seller shall promptly notify
Purchaser of such condemnation, conveyance in lieu thereof or notice of the
foregoing. Purchaser may elect, by written notice to be delivered to Seller on
or before the sooner of (a) the twentieth (20th) day after Purchaser’s receipt
of such notice from Seller, or (b) the Closing Date, to terminate this Agreement
in which event the Earnest Money shall be returned to Purchaser, and upon such
refund neither party hereto shall have any further rights or obligations under
this Agreement whatsoever, except for such rights and obligations that, by the
express terms hereof, survive any termination of this Agreement. If Purchaser
elects to close this transaction notwithstanding such taking, condemnation or
notice thereof, Purchaser shall be entitled to any award paid or payable to
Seller as a result of such condemnation proceedings, with the same being paid or
assigned to Purchaser at Closing. The provisions of this Section 13(a) shall
survive the Closing.


(b)    Damage or Destruction. In the event of damage to the Property by fire or
other casualty prior to the Closing Date, Seller shall immediately notify
Purchaser of such fire or other casualty, and Purchaser may


15

--------------------------------------------------------------------------------





elect, by written notice to be delivered to Seller on or before the sooner of
(a) the twentieth (20th) day after Purchaser’s receipt of such notice from
Seller, or (b) the Closing Date, to either: (i) close the transaction
contemplated by this Agreement and receive all insurance claims and proceeds
payable to Seller as a result of such fire or other casualty, with the same
being paid or assigned to Purchaser at Closing, together with a credit to
Purchaser to be applied to the Purchase Price in the aggregate amount of any
applicable deductibles under such insurance policies, or (ii) terminate this
Agreement, and receive a return of the Earnest Money from the Title Company, and
upon such refund, neither party hereto shall have any further rights or
obligations under this Agreement whatsoever, except for such rights and
obligations that, by the express terms hereof, survive any termination of this
Agreement. The provisions of this Section 13(b) shall survive the Closing.


14.    ASSIGNMENT. Prior to the Closing Date, Purchaser shall have the right to
assign this Agreement to an affiliated assignee, as long as such assignee shall
assume and agree to perform in writing all of Purchaser’s obligations hereunder
and Purchaser shall, simultaneously with such assignment, provide Seller with a
copy of such written instrument, which notice shall be given at least fifteen
(15) Business Days prior to Closing. Anything to the contrary set forth in the
preceding sentence notwithstanding, Purchaser shall remain liable for all of the
obligations of Purchaser under this Agreement, it being understood that any such
assignment shall not be deemed to be a release of the assignor’s obligations
hereunder.


15.    BROKERAGE COMMISSION. Each of Seller and Purchaser represents and
warrants to the other that it has not dealt with any brokers, finders or agents
with respect to this transaction, other than Jason St. John of Greenstone
Partners as the Purchaser’s broker (the “Purchaser’s Broker”). At Closing, if
and only if this transaction closes, Purchaser will pay a commission to
Purchaser’s Broker, pursuant to a separate brokerage agreement. Except as
provided above, each party shall indemnify and hold harmless the other party,
its successors, assigns and agents from the payment of any commission,
compensation, loss, damages, costs, and expenses (including court costs and
reasonable attorneys’ fees) incurred in connection with, or arising out of,
claims for any broker’s, agent’s or finder’s fees of any person claiming by or
through such party other than the Purchaser’s Broker. The obligations of Seller
and Purchaser under this Section shall survive the termination of this Agreement
and the Closing Date.


16.    POSSESSION. Possession of the Property shall be granted by Seller to
Purchaser on the Closing Date, free and clear of all liens and claims other than
the Permitted Exceptions, any Leases, and in the same condition as exists on the
Effective Date, ordinary wear and tear excepted. All personal property not being
conveyed hereunder, and all waste and debris, shall be removed from the Property
prior to Closing. Purchaser shall have the right to inspect the Property within
three (3) days prior to Closing to verify that the condition of the Property is
as required under this Agreement.


17.    NOTICES. Any notice, demand, request or other communication which either
party hereto may be required or may desire to give under this Agreement shall be
in writing and shall be deemed to have been properly given (a) if hand
delivered, (b) if mailed by United States registered or certified mail, postage
prepaid, return receipt requested, (c) if sent by a nationally recognized
overnight delivery service, or (d) if sent by facsimile or e-mail, in each case
addressed as follows:






16

--------------------------------------------------------------------------------





PURCHASER:


Resource Innovation Office OP, LP
c/o Resource Real Estate
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Attn: Shelle Weisbaum


With a copy to:


DLA Piper LLP (US)
203 N. LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attn: Peter Ross, Esq.




SELLER:


Sunnyside Commons LLC
1025 W Sunnyside Ave. Suite 300
Chicago, Illinois 60640
Attn: Alex Samoylovich


With a copy to:


Cedar Street Commercial
1025 W Sunnyside Ave. Suite 300
Chicago, Illinois 60640





Any such notice shall be deemed given on the date of actual receipt thereof
(provided that for facsimile notices a confirmation of transmission is received
and for e-mail delivery a delivery receipt is received or the e-mail is
otherwise acknowledged as being received), provided that refusal to accept
delivery or inability to accomplish delivery because the party can no longer be
found at the then current notice address, shall be deemed receipt.


18.    MISCELLANEOUS.


(a)    Rules of Construction. This Agreement shall be construed and interpreted
under the laws of the State of Illinois. The titles of sections and subsections
herein have been inserted as a matter of convenience of reference only and shall
not control or affect the meaning or construction of any of the terms or
provisions herein. All references herein to the singular shall include the
plural, and vice versa. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that the
Agreement may have been prepared primarily by counsel for one of the parties, it
being recognized that both Purchaser and Seller have contributed substantially
and materially to the preparation of this Agreement. If any of the provisions of
this Agreement or the application thereof to an persons or circumstances shall,
to any extent, be deemed invalid or unenforceable, the remainder of this
Agreement and the application of such provisions to persons or circumstances
other than those as to whom or which it is held invalid or unenforceable shall
not be affected thereby.


(b)    Remedies Cumulative. Except as otherwise expressly provided herein, all
rights, powers, and privileges conferred hereunder upon the parties hereto shall
be cumulative and in addition to those other rights, powers, and remedies
hereunder and those available at law or in equity. All such rights, powers, and
remedies may be exercised separately or at once, and no exercise of any right,
power, or remedy shall be construed to be an election of remedies or shall
preclude the future exercise of any or all other rights, powers, and remedies
granted hereunder or available at law or in equity, except as expressly provided
herein.


(c)    No Waiver. Neither the failure of either party to exercise any power
given such party hereunder or to insist upon strict compliance by the other
party with its obligations hereunder, nor any custom or practice of the parties
at variance with the terms hereof, shall constitute a waiver of either party’s
right to demand exact compliance with the terms hereof.


(d)    Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the Property, and no representations,
inducements, promises, or agreements, oral or otherwise, between the parties not
embodied herein or incorporated herein by reference shall be of any force or
effect.


(f)    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective personal representatives,
successors and assigns.




17

--------------------------------------------------------------------------------





(g)    Amendments. No amendment to this Agreement shall be binding on any of the
parties hereto unless such amendment is in writing and is executed by the party
against whom enforcement of such amendment is sought.


(h)    Time of Essence. Time is of the essence of this Agreement.


(i)    Business Day. In the event that any date or any period provided for in
this Agreement shall end on a Saturday, Sunday or legal or banking holiday, the
applicable date or period shall be extended to the first business day following
such Saturday, Sunday or legal or banking holiday.


(j)    Attorneys Fees. If either Seller or Purchaser institutes a legal action
against the other party relating to this Agreement or any matter relating to
this Agreement, the unsuccessful party to such action shall reimburse the
successful party for the reasonable expenses of prosecuting or defending such
action, including attorneys’ fees and disbursement and court costs, whether in
district court, appellate court, or bankruptcy court.


(k)    1031 Exchange. Upon Seller’s or Purchaser’s request, Purchaser or Seller,
as applicable, hereby agree to cooperate with each other in arranging a
tax-deferred exchange in accordance with Section 1031 of the Internal Revenue
Code of 1986, as amended, provided that such transaction does not result in a
delay in the Closing or any additional expense or obligation on behalf of the
party not requesting a Section 1031 exchange.


(l)    Confidentiality. Seller and Purchaser each agrees that (i) the terms and
conditions contained in this Agreement, any related ancillary instruments,
agreements or documents and the details of the ensuing negotiations shall remain
confidential between Seller and Purchaser (and their respective principals,
employees, brokers and attorneys) and (ii) each party shall not distribute or
otherwise circulate copies of this Agreement or any related ancillary
instruments, agreements or documents to any person or entity other than to their
respective principals, investors, employees, brokers, attorneys, agents,
advisors and contractors. Notwithstanding the foregoing, Seller agrees that
Purchaser shall be permitted to disclose all or part of this Agreement to
potential lenders, investors, inspectors and insurance agents, as is necessary
in connection with Purchaser’s inspection of the Property and as required for
Purchaser to secure financing (if applicable). The foregoing restrictions do not
apply to information in the public domain as a result of lawful disclosure, or
if disclosure is required under applicable laws, including, without limitation,
governmental regulatory disclosures, SEC disclosure, tax and reporting
requirements.


(m)    Counterparts. This Agreement and any document or instrument executed
pursuant hereto may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures transmitted by facsimile or e-mail, through
scanned or electronically transmitted .pdf, .jpg or .tif files, shall have the
same effect as the delivery of original signatures and shall be binding upon and
enforceable against the parties hereto as if such facsimile or scanned documents
were an original executed counterpart. The “Effective Date” of this Agreement
that will be inserted into the preamble on page 1 of this Agreement shall be the
date that this Agreement is fully executed and delivered to both parties.


(n)    Rule 3-14. Purchaser or its designated independent or other auditor may
audit Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit.  Seller shall provide to
Purchaser (at Purchaser’s expense) copies of, or shall provide Purchaser
reasonable access to, such factual information as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, necessary to enable Purchaser's auditor to conduct an audit, in
accordance with Rule 3-14 of Securities and Exchange Commission Regulation S-X,
of the income statements of the Property for the year to date of the year in
which Closing occurs plus the one (1) immediately preceding calendar year. 
Purchaser shall be responsible for all out-of-pocket costs associated with this
audit.  Seller shall reasonably cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit, which will include verbal
requests for information regarding internal controls and follow-up questions on
the financial information provided to the Purchaser.  In addition, Seller agrees
to provide to Purchaser or any affiliate of Purchaser, if requested by such
auditor, historical financial statements for the Property, including (without
limitation) income data for the Property and a balance sheet for the last full
calendar year of ownership, whether required before or after Closing.  Seller’s
obligation to maintain its records for use under this Section 8(n) shall be an
on-going condition


18

--------------------------------------------------------------------------------





to Closing for Purchaser’s benefit until Closing.  Seller shall maintain its
records for use under this Section 18(n) for a period of not less than two (2)
years after the Closing Date.  The provisions of this Section 18(n) shall
expressly survive Closing and recordation of the Deed.


(o)    Exhibits. Attached hereto and made a part hereof are the following
Exhibits:


Exhibit A    Legal Description of Land
Exhibit B    List of Enumerated Personal Property
Exhibit C    List of Leases
Exhibit D    Service Contracts
Exhibit E    Special Warranty Deed
Exhibit F    Bill of Sale
Exhibit G    Assignment and Assumption Agreement
Exhibit H    Tenant Estoppel
Exhibit I    Purchaser’s Due Diligence Request List
Exhibit J    Lease Expenses
Exhibit K    Rent Roll


[EXECUTION PAGE FOLLOWS]








19

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, each of the parties hereto have duly signed and sealed this
Agreement, effective as of the day and year first above written.






SELLER:


SUNNYSIDE COMMONS LLC,
an Illinois limited liability company




By: /s/ Alex Samoylovich
Name: Alex Samoylovich
Its: Authorized Signatory




PURCHASER:


RESOURCE INNOVATION OFFICE OP, LP,
a Delaware limited partnership
By: Resource Innovation Office REIT, Inc, its general partner


By: /s/ Kevin M. Finkel                    
Print Name: Kevin M. Finkel                    
Title: Chief Operating Officer & President                    














































Signature Page






--------------------------------------------------------------------------------








EXHIBIT A


LEGAL DESCRIPTION OF LAND


PARCEL 1:


LOTS 1 AND 2 IN SAM BROWN JR.'S SUBDIVISION OF LOTS 63 AND 64 IN THE WILLIAM
DEERING SURRENDEN SUBDIVISION IN THE WEST 1/2 OF THE NORTHEAST 1/4 OF SECTION
17, TOWNSHIP 40 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN;


ALSO


LOT 62 IN WILLIAM DEERING SURRENDEN SUBDIVISION IN THE WEST 1/2 OF THE NORTHEAST
¼ OF SECTION 17, TOWNSHIP 40 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.


PIN: 14-17-225-033-0000


COMMONLY KNOWN AS:


1025 WEST SUNNYSIDE AVENUE
CHICAGO, IL 60640


















































A-2








--------------------------------------------------------------------------------








EXHIBIT B


ENUMERATED PERSONAL PROPERTY


•
One (1) Wooden Bench (located in Lobby)

































































































B-1




--------------------------------------------------------------------------------








EXHIBIT C


LIST OF LEASES


1.
SprintCom, Inc.

2.
Mattress Firm, Inc.

3.
Fansided, Inc.

4.
Chicago Women’s Health Center

5.
Howard Brown Health Center

6.
Flats LLC













































































C-1






--------------------------------------------------------------------------------








EXHIBIT D


SERVICE CONTRACTS


1.
Accurate Janitorial Services, Inc.

2.
Smithereen Pest Management Services

3.
Aramark

4.
Colley Elevator Co.

5.
Kroeschell Service, Inc.

6.
Roy Strom Refuse Removal Service, Inc.

7.
Cintas Fire Protection

8.
Rendered Services, Inc.











































































D-1






--------------------------------------------------------------------------------








EXHIBIT E


SPECIAL WARRANTY DEED






This instrument was prepared by:


____________________________
____________________________
____________________________
____________________________                    


After recording return to:


THIS SPECIAL WARRANTY DEED is made and entered into as of this ___ day of
______________, 20___ , by ____________________, a __________________ created
and existing under and by virtue of the laws of the State of ______________ and
duly authorized to transact business in the State of Illinois, having an address
of _______________________, as grantor (the “Grantor”) in favor of
__________________________, an Illinois limited liability company having an
address of, as Grantee (the “Grantee”).


KNOW ALL MEN BY THESE PRESENTS that Grantor, for and in consideration of Ten
Dollars ($10.00) and other good and valuable consideration, receipt whereof is
hereby acknowledged, does hereby GRANT, REMISE, RELEASE, ALIEN, BARGAIN, SELL
and CONVEY unto Grantee (i) all of that certain tract or parcel of land commonly
known as ____________________ and legally described on Exhibit A attached
hereto, together with all improvements thereon and rights and appurtenances with
respect thereto, including but not limited to all rights of way, tenements,
hereditaments, easements, minerals and mineral rights, water and water rights,
utility capacity and appurtenances, if any, in any way belonging or appertaining
to the land and the improvements and (ii) all of Grantor’s right, title and
interest in and to all adjoining streets, alleys, private roads, parking areas,
curbs, curb cuts, sidewalks, landscaping, signage, sewers and public ways and
rights and interests relating thereto (the “Property”).
This conveyance is made subject to those matters described on Exhibit B attached
hereto.
    
TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging unto Grantee and Grantee’s successors
and assigns forever; and it is agreed that Grantor and Grantor’s successors and
assigns are hereby bound to warrant and forever defend, all and singular, the
Property, unto Grantee and Grantee’s successors and assigns against every person
whomsoever claiming or to claim the same, or any part thereof by, through or
under Grantor, but not otherwise.


[EXECUTION PAGE FOLLOWS]






E-1




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has caused these presents to be signed by its duly
authorized representative on its behalf, as of this ____ day of __________,
20__.






__________________________________,
a(n) __________________________


By:                        
Print Name:                    
Its:                        






STATE OF ____________    )
) SS.
COUNTY OF ___________    )


I, ________________________, a Notary Public, do hereby certify that
____________ ________________________, personally known to me to be the
_______________________ of ___________________________, a(n)
___________________, and personally known to me to be the same person whose name
is subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that (s)he signed and delivered the said instrument as
____________________ of said ____________________, pursuant to authority, as a
free and voluntary act, and as the free and voluntary act and deed of said
________________ for the uses and purposes therein set forth.


Given under my hand and notarial seal, this ___ day of ___________________,
20__.




___________________________________
Notary Public




My Commission Expires:
_________________________




 
Send subsequent tax bills to:


_____________________
Attn: __________________























E-2




--------------------------------------------------------------------------------








Exhibit A to Special Warranty Deed
LEGAL DESCRIPTION


PARCEL 1:


LOTS 1 AND 2 IN SAM BROWN JR.'S SUBDIVISION OF LOTS 63 AND 64 IN THE WILLIAM
DEERING SURRENDEN SUBDIVISION IN THE WEST 1/2 OF THE NORTHEAST 1/4 OF SECTION
17, TOWNSHIP 40 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN;


ALSO


LOT 62 IN WILLIAM DEERING SURRENDEN SUBDIVISION IN THE WEST 1/2 OF THE NORTHEAST
¼ OF SECTION 17, TOWNSHIP 40 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL
MERIDIAN, IN COOK COUNTY, ILLINOIS.


PIN: 14-17-225-033-0000


COMMONLY KNOWN AS:


1025 WEST SUNNYSIDE AVENUE
CHICAGO, IL 60640












































E-3












--------------------------------------------------------------------------------









Exhibit B to Special Warranty Deed


Permitted Exceptions




[Insert Permitted Exceptions pursuant to Section 5 of the Agreement]










































































E-4










--------------------------------------------------------------------------------






EXHIBIT F


BILL OF SALE


________________________, a ____________________ (the “Seller”), in
consideration of the sum of Ten and No/100 Dollars ($10.00), in hand paid, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, does hereby sell, assign, transfer, and set over
to ___________________________, an Illinois limited liability company (the
“Purchaser”), all equipment, fixtures and personal property located at or used
in connection with the ownership, operation and maintenance of the real estate
and improvements commonly known as ________________________________________
consisting of certain land and improvements, all as more particularly described
in the Purchase Agreement (as defined below), and specifically including,
without limitation, all heating, lighting, air conditioning, ventilating,
plumbing, electrical or other mechanical equipment, furniture, furnishings,
carpeting, appliances, tools, inventory, supplies, signs, draperies, and other
equipment and personal property at such real estate (but excluding any of the
foregoing owned by tenants under valid leases), [and specifically including, the
equipment, fixtures and personal property listed in Schedule 1 attached hereto]
(the “Personal Property”).


Seller does hereby represent and warrant to Purchaser that at the time of
delivery of this Bill of Sale, Seller is the sole lawful owner of the Personal
Property, free and clear of any liens, security interests, encumbrances and
claims of third parties, and covenants that Seller will defend the same against
the lawful claims and demands of all persons. EXCEPT AS OTHERWISE SET FORTH IN
ANY OF THE REPRESENTATIONS OR WARRANTIES CONTAINED IN THE PURCHASE AND SALE
AGREEMENT BETWEEN SELLER AND PURCHASER DATED AS OF ____________, 20__, (AS
AMENDED OR ASSIGNED FORM TIME TO TIME, THE “PURCHASE AGREEMENT”) SELLER HEREBY
DISCLAIMS, AND PURCHASER HEREBY WAIVES ANY AND ALL WARRANTIES OF MERCHANTABILITY
OR WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE PERSONAL
PROPERTY BEING TRANSFERRED BY THIS INSTRUMENT.
    
EXECUTED this      day of             , 20___.


SELLER:


________________________________,
a _____________________________________






By:                        
Print Name:                    
Its:    




























F-1


            




--------------------------------------------------------------------------------





Schedule 1 to Bill of Sale


ENUMERATED PERSONAL PROPERTY


[Insert those items listed on Exhibit C to the Agreement]




























































































F-2






--------------------------------------------------------------------------------








EXHIBIT G


ASSIGNMENT AND ASSUMPTION AGREEMENT


For and in consideration of the sum of Ten and No/100 Dollars ($10.00), in hand
paid, and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, _____________________,
_________________ (“Assignor”), hereby sells, transfers, conveys, assigns and
sets over unto ______________________, an Illinois limited liability company
(“Assignee”), the following described property (collectively, the “Assigned
Property”):


(1)    all right, title and interest, as landlord, licensor or otherwise, in and
to all leases, tenancies, licenses, concessions and rental or occupancy
agreements (collectively, the “Leases”) to occupy or possess all or any portion
of the real estate commonly known as __________________ (the “Property”)
including, without limitation, the Leases listed on Schedule 1 attached hereto
together with all rents due, or to become due under each such Lease on or after
the date hereof and all modifications, extensions, amendments and guaranties
thereof and all security or other deposits under the Leases (to the extent sums
are being paid to Assignee on the date hereof);


(2)    all of contracts, agreements, guarantees, warranties and indemnities,
written or oral, affecting the ownership, operation, management and maintenance
of the Property listed on Schedule 2 attached hereto (collectively, the
“Contracts”);


(3)    to the extent assignable, all of Assignor’s right, title and interest in
and to all (i) plans, models, drawings, specifications, blueprints, surveys,
engineering reports, environmental reports and other technical descriptions or
materials relating in any way to the Property, and (ii) licenses, franchises,
certificates, occupancy and use certificates, permits, authorizations, consents,
variances, waivers, approvals and the like from any federal, state, county,
municipal or other governmental or quasi-governmental body, agency, department,
board, commission, bureau or other entity or instrumentality affecting the
ownership, operation or maintenance of the Property, including without
limitation those items listed on Schedule 3 attached hereto (collectively, the
“Licenses”); and


(4)    to the extent assignable, all of Assignor’s right, title and interest in
and to all trade names, trademarks, copyrights, service marks, logos, designs,
goodwill, proprietary software (and documentation thereof), books and records,
and other intellectual and intangible property used by Assignor in connection
with the ownership, operation and maintenance of the Property, if any[,
including without limitation the name “___________” (collectively, the
“Intangibles”).


Assignor represents, warrants and covenants with Assignee that at the time of
delivery of this Assignment and Assumption, the Leases, Contracts, Licenses and
Intangibles are free from all encumbrances made by Seller, and that Seller will
warrant and defend the same against the claims and demands of all persons
claiming by, through or under Seller, but against none other. Except for this
special warranty of title and any representation and warranty expressly set
forth in the Purchase and Sale Agreement dated _____________, 20__ between
Assignor and Assignee, as amended, the Assigned Property is conveyed “as is” and
Assignor makes no other warranty with respect thereto.


Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against all liabilities, obligations, actions, suits, proceedings or claims,
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred in connection with the Assigned Property occurring or
alleged to have occurred on or prior to the date hereof.


EXECUTED this      day of            , 20__.






G-1




--------------------------------------------------------------------------------





ASSIGNOR:


______________________________________
a(n) ________________________________


By:                        
Name:                        
Its:                        




ACCEPTANCE




Assignee hereby accepts the foregoing assignment as of the date hereof and as of
such date hereby assumes the performance of all the terms, covenants and
conditions of the Assigned Property with respect to the period from and after
the date hereof.


Assignee agrees to indemnify, protect, defend and hold Assignor harmless from
and against all liabilities, obligations, actions, suits, proceedings or claims,
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred in connection with the Assigned Property occurring or
alleged to have occurred after the date hereof.
    
Date:            , 20___.




ASSIGNEE:


___________________________,
an Illinois limited liability company


By:                        
Print Name:                    
Its:                        






































G-2







--------------------------------------------------------------------------------





Schedule 1 to Assignment and Assumption


LEASES






































































































G-3







--------------------------------------------------------------------------------





Schedule 2 to Assignment and Assumption


CONTRACTS


























































































G-4









--------------------------------------------------------------------------------





Schedule 3 to Assignment and Assumption


LICENSES


























































































G-5






--------------------------------------------------------------------------------






EXHIBIT H


TENANT ESTOPPEL CERTIFICATE


____________________, 20__




[PURCHASER ENTITY]                [PURCHASER’S LENDER]
___________________                    ___________________________
___________________                    ___________________________
___________________                    ___________________________
    
Ladies and Gentlemen:


_________________________________ (the “Tenant”) acknowledges that (a)
___________________ (the “Landlord”) has entered into an agreement with
______________________, or its permitted successors and assigns (the
“Purchaser”) for the sale and purchase of the building commonly known as
____________________________ (the “Building”), (b) Landlord has requested Tenant
to execute and deliver this Tenant Estoppel Certificate to Purchaser and to
________________ (the “Lender”) and (c) Purchaser and the Lender and any other
lenders or mortgagees now or hereafter providing financing on the Building and
their respective successors and assigns, will rely upon the certifications by
Tenant in this Tenant Estoppel Certificate in connection with the purchase and
financing of the Building or any interests therein.


Tenant hereby certifies as follows as of the date hereof:


1.    Tenant currently leases in the Building the premises (the “Premises”)
commonly known as “Suite _____,” containing ________ rentable square feet
pursuant to the terms and conditions of the ____________, dated _______________,
between Landlord and Tenant, [as amended by ________________________]
(collectively, the “Lease”). A true, correct and complete copy of the Lease is
attached hereto as Exhibit A. Except for the Lease, there are no agreements
(written or oral) or documents that are binding on Landlord in connection with
the lease of the Premises. The Lease is valid, binding and in full force and
effect, and has not been modified or amended in any manner whatsoever except as
shown on Exhibit A.


2.    The term of the Lease commenced on                 , and including any
presently exercised option or renewal term, ends on             , subject to any
rights of Tenant to extend the term expressly set forth in the Lease. Tenant has
no rights to extend the term of the Lease except to the extent expressly set
forth in the Lease.


3.    Landlord has delivered possession of the Premises to Tenant, and Tenant
has accepted possession of, and currently occupies, the Premises.


4.    The current monthly base rent payable under the Lease is $_____________,
and the current monthly payment payable under the Lease on account of taxes and
operating expenses payable under the Lease is $___________________. [Tenant’s
percentage share of operating expenses and real estate taxes is         %.]
[Tenant’s operating expense base year is          and the operating expense base
year amount is $_______]. [Tenant’s real estate tax base year is          and
the real estate tax base year amount is $_______]. Rent and all other charges
payable under the Lease have been paid through _____________. No amounts of
monthly base rent payable under the Lease have been prepaid except through the
end of the current calendar month, and no other charges payable under the Lease
have been prepaid for any period, other than estimated payments of operating
expenses and taxes. There are no applicable abatements on rent or other charges
now or hereafter existing under the Lease.


5.    Tenant has no options, rights of offer, rights of refusal or other rights
to purchase all or any portion of the Building. Tenant has no options, rights of
offer, rights of refusal or other rights to expand the Premises or lease any
other premises in the Building, except to the extent expressly set forth in the
Lease.
H-1




--------------------------------------------------------------------------------









6.    All obligations, if any, of Landlord under the terms of the Lease with
respect to improvements or repairs to the Premises have been fully performed,
and all allowances, reimbursements or other obligations of Landlord for the
payment of monies to or for the benefit of Tenant have been fully paid, all in
accordance with the terms of the Lease. Landlord has no future obligations for
tenant improvements or allowances.


7.    Neither Landlord nor Tenant is in default in the performance of any
covenant, agreement or condition contained in the Lease, and no event has
occurred and no condition exists which, with the giving of notice or the lapse
of time, or both, would constitute a default by any party under the Lease.
Tenant has no defenses, counterclaims, liens or claims of offset or credit under
the Lease or against rents, or any other claims against Landlord.


8.    Tenant is not the subject of any bankruptcy, insolvency or similar
proceeding in any federal, state or other court or jurisdiction.


9.    Tenant is in possession of the Premises and has not subleased any portion
of the Premises or assigned or otherwise transferred any of its rights under the
Lease.


10.    Tenant has deposited _____________________ Dollars ($________________)
with Landlord as a security deposit under the Lease. Such security deposit is in
the form of [cash] or [letter of credit issued to _____________.] Tenant has
provided no other security to Landlord with respect to the Lease.


11.    [No parties have guaranteed the performance of any of Tenant’s
obligations under the Lease.] [____________________ (the “Guarantor”) has
guaranteed the performance of Tenant’s obligations under the Lease pursuant to
the _________________, dated _______________ (the “Guaranty”), and the Guaranty
is valid and in full force and effect. The Guarantor is not the subject of any
bankruptcy, insolvency or similar proceeding in any federal, state or other
court or jurisdiction.]


12.    The individual executing this Tenant Estoppel Certificate has the
authority to do so on behalf of Tenant and to bind Tenant to the terms hereof.




[Tenant Name]


__________________________________________    




By:___________________________________                        
Name:    __________________________________                    
Its:___________________________________                        
    














H-2







--------------------------------------------------------------------------------





EXHIBIT I


PURCHASER’S DUE DILIGENCE DOCUMENT REQUEST LIST




(1)
Current rent roll



(2)
Current Argus model or Excel Model (if available)



(3)
2015 Operating Statement as well as year to date operating statement



(4)
Copy of management agreement;



(5)
Copies of all real estate tax bills for 2014 and 2015 as well as any assessments
or tax bills for 2016;



(6)Standard Lease form with respect to the Property;


(7)
On-site access to make copies of all current Tenant Leases including any and all
modifications, supplements or amendments thereto and all tenant lease files;



(8)Copies of all utility contracts if applicable;


(9)Current tenant ledger report that shows tenant payment histories


(10)Current notices to vacate report;


(11)A schedule of all tenant deposits in the form customarily utilized by
Seller;


(12)Contracts relating to the maintenance and operation of the Property and
access at the
Property to all maintenance and service logs for the Property;


(13)To the extent available at the property, copies of or access to any and all
site plans, as-
built, boundary and topographical surveys of the Property, zoning reports, soil
and compaction studies or tests for the Property, architectural drawings, plans
and specifications with respect to the Property;


(14)Most recent elevation certificates (if available);


(15)To the extent available, copies of all guaranties or warranties currently in
effect related to
the roof or any structure or operating system at the Property;
(16)A schedule of capital improvements completed during the period of Seller’s
ownership;\
(17)List of all personal property to be conveyed with the Property;


(18)To the extent available, the most recent tax, license fee and permit bills
and copies of all
such licenses and permits, including the certificates of occupancy;


(19)List of current employees of the Property and payroll;


(20)All engineering studies, environmental reports, termite inspections or
warranties, to the
extent available and in the Seller’s possession, which relate to its Property
and were prepared for such Seller by third parties;


(21)The Seller’s ACM plan, lead in water O&M, and other O&M plans, if any.
I-1




--------------------------------------------------------------------------------







(22)The most recent Title and Survey in Seller’s possession, which relate to its
Property and
were prepared for such Seller by third parties;


(23)Summary of bad debt written-off in 2015, and 2016;


(24)Copies of tenant utility billing reports (CAM) for the past 12 months, if
applicable;






















































































I-2









--------------------------------------------------------------------------------





EXHIBIT J


LEASE EXPENSES


Howard Brown Health Center - Monthly $7,799.00 concession from 6/15/16 to
1/14/17.










































































J-1













--------------------------------------------------------------------------------





EXHIBIT K


RENT ROLL
































































































J-1






